DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the invention of Group I (claims 1-6) in the reply filed on 21 July 2022 is acknowledged.  
The traversal is on the ground(s) that “the subject matter of all claims is sufficiently related that a thorough search for the subject matter of any one Group of claims would encompass a search for the subject matter of the remaining claims. Thus, it is respectfully submitted that the search and examination of the entire application could be made without serious burden.”  
This is not found persuasive because restriction is proper when even though the subject matter is related (as indicated in the requirement for restriction) there is a basis that the inventions defined by the groups of claims have a materially different design, mode of operation, function, or effect.  As was stated in the requirement for restriction, each of the different inventions is directed to a materially different design or function.  
The differences create materially different searches of prior art U.S. classes and CPC groups as well as different text searches to discover prior art based on the differences in the claimed structures and methods.  The differences in the searches that would be a serious burden on the Office if all of the inventions had to be searched.  The differences would also require different consideration of the different claimed structures and method steps, and that would be a serious burden on the Office if all of the inventions had to be considered.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 21 July 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statements, filed 23 March 2021 and 24 March 2022 which have been placed of record in the file.  An initialed, signed and dated copy of each of the PTO-1449 or PTO-SB-08 forms is attached to this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the limitation "the exhaust pressure in the washing chamber" in lines 3 and 4 lacks proper antecedent basis.  The claims fail to positively establish that the washing chamber is exhausted.  See claim 1 which positively establishes that “at least the infeed chamber and the air rinse chamber are exhausted.”
	These and any other informalities should be corrected so that the claims may particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, as required by 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Asakawa et al.  (JP 2002-104332) (hereinafter Asakawa) in view of Hoshino (JP 62-38223) and Kubo (JP 01-182225).
Attention is directed to the English language machine translation of each of the Asakawa, Hoshino, and Kubo references attached to the present Office action.
Regarding claims 1 and 6, the Asakawa reference discloses cap sterilizer (paragraph [0009]) comprising: an infeed chamber (exhaust zone 10); a sterilant atomizing chamber (sterilization zone 11) which sprays (paragraph [0011]) a sterilant against a cap (e) fed from the infeed chamber (10); and an air rinse chamber (drying zone 13) which air-rinses (paragraph [0014]) the cap (e) sprayed with the sterilant in the sterilant atomizing chamber (11), wherein the infeed chamber (10), the sterilant atomizing chamber (11), and the air rinse chamber (13) are arranged in this order along a conveying direction of the cap (e) (as seen in fig. 1), and the infeed chamber (10) and the air rinse chamber (13) are exhausted (paragraph [0010], lines 139-143 and paragraph [0014], lines 191 and 192).  The Asakawa reference also discloses a cap sterilization method comprising: a step of feeding a cap (e) from an infeed chamber (10) to a sterilant atomizing chamber (11); a step of spraying a sterilant against the cap in the sterilant atomizing chamber (paragraph [0011]); and a step of air-rinsing the cap, sprayed with the sterilant in the sterilant atomizing chamber, in an air rinse chamber (13) (paragraph [0014]), wherein the infeed chamber (10), the sterilant atomizing chamber (11), and the air rinse chamber (12) are arranged in this order along a conveying direction of the cap (e) (fig. 1), at least the infeed chamber and the air rinse chamber are exhausted (paragraph [0010], lines 139-143 and paragraph [0014], lines 191 and 192).
The Asakawa reference discloses all of applicant’s claimed subject matter, in claims 1 and claim 6, with the exception of an exhaust pressure in the infeed chamber and an exhaust pressure in the air rinse chamber are higher than an exhaust pressure in the sterilant atomizing chamber, or the sterilant atomizing chamber is not exhausted.
The Hoshino reference discloses in a packaging machine in which it is shown to be old and well known in the relevant art to provide a package making machine (figs. 1 and 5) including an infeed chamber (sub-chamber 35) (fig. 4) for packaging material, a sterile chamber (17) enclosing a sterilization processing section and an air-rinse processing section (drying) (paragraph [0002], lines 64 and 65, lines 80-83 and lines 84-86), and an outlet chamber (sub-chamber 37).  The sub-chamber (35) and the sub-chamber (37) are both exhausted through exhaust outlets (41) and (42), respectively.  The exhaust pressure is higher than exhaust pressure from the chamber (17) since the chamber (17) is under positive pressure, and the exhaust gases are pulled from chamber (17) into both of the sub-chambers (35 and 37).  Hoshino teaches that such is done  in order to reduce working environment pollution caused by disinfectant leakage.  Hoshino teaches that exhaust gases should be suctioned through a discharge port and a sub-chamber maintained at negative pressure adjacent to a sterilization chamber that uses a liquid disinfectant. 
Likewise, the Kubo reference discloses a packaging machine in which it is shown to be old and well known in the relevant art to provide a packaging machine (fig. 2) including an infeed chamber (12, 13) for the a cap (k), a sterilizing chamber (2), an air-rinse chamber (10) and an outfeed chamber (12, 13) located after a content filling chamber (11).  The portion (13) of both the inlet chamber and the outlet chamber are each connected to a blower (14) in order to exhaust any sterilant leaking from the sterilization chamber (2) (see translation, page 4, lines 138-141 and page 6, lines 209-214).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Asakawa cap sterilizer and method of cap sterilization by having had incorporated exhaust devices and exhaust ports so that an exhaust pressure in the infeed chamber and an exhaust pressure in the air rinse chamber are higher than an exhaust pressure in the sterilant atomizing chamber, or the sterilant atomizing chamber is not exhausted, as suggested by Hoshino and Kubo, in order to reduce working environment pollution caused by sterilant leakage in the introduction chamber and the air rinsing chamber, which are provided adjacent to the sterilization spraying chamber using the sterilant.  A skilled artisan would have recognized that by having at least the introduction chamber and the air rinsing chamber ventilated by exhausting ports and exhaust devices, as suggest by Hoshino and Kubo, and by having either the exhaust pressure of the introduction pressure and the exhaust pressure of the air rinsing chamber both set to be higher than the exhaust pressure of the disinfectant spraying chamber or the disinfectant spraying chamber is not exhausted, the sterilant will be prevented from leaking into the surrounding environment.
Regarding claim 2, the Asakawa cap sterilizer, as modified by Hoshino and Kubo above, teaches the cap sterilizer according to claim 1, but does not teach wherein the exhaust pressure in the air rinse chamber is higher than the exhaust pressure in the infeed chamber.  However, since sterile air is supplied to the air rinse chamber (Asakawa: 13) of Asakawa, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, as a matter of engineering choice to prevent unnecessary backflow of the sterile air from the air rinse chamber (Asakawa: 13) into the sterilization chamber (Asakawa: 11) by having had the exhaust pressure in the air rinse chamber higher than the exhaust pressure in the infeed chamber.  A skilled artisan would have recognized the benefit of such an arrangement in order to ensure an overall flow of gases away from the sterilization chamber (Asakawa: 11) and infeed chamber (Asakawa: 10) by having made the exhaust pressure of the air rinsing chamber (Asakawa: 13) greater than the exhaust pressure of the infeed chamber (Asakawa: 10).
Regarding claim 4, the Asakawa cap sterilizer, as modified by Hoshino and Kubo above, teaches the cap sterilizer according to claim 1, and Asakawa states that the sterilization cleaning process can be performed at high speed (paragraph [0022]), but does not teach wherein a conveying speed of the cap is 100 cpm or more and 1500 cpm or less.  However, the selection of a conveying speed in the Asakawa cap sterilizer is merely a choice of design, since applicant has not disclosed that a conveying speed of  the cap is 100 cpm or more and 1500 cpm or less solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with other conveying speeds.  Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art (the conveying speed is disclosed in Asakawa as being a high speed), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 5, the Asakawa cap sterilizer, as modified by Hoshino and Kubo above, teaches the cap sterilizer according to claim 1, and Asakawa discloses in paragraphs [0019] and [0020] that the cap sterilizing device may be part of a content filling system.  Accordingly, the Asakawa cap sterilizer, as modified by Hoshino and Kubo above, also teaches a content filling system comprising the cap sterilizer according to claim 1.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Itsubo (JP 2-4624).
Regarding claim 3, the Asakawa cap sterilizer, as modified by Hoshino and Kubo above, teaches the cap sterilizer according to claim 1, and teaches a washing chamber (Asakawa: 12) which washes the caps, but does not disclose a washing chamber which washes the cap air-rinsed in the air rinse chamber, wherein the exhaust pressure in the washing chamber is higher than the exhaust pressure in the infeed chamber.
The Itsubo reference discloses in a similar type of packaging machine that it is old and well known to provide a cap sterilization device which includes (see fig. 3) a cap infeed (at 14), a cap sterilization zone (15), a cap drying zone (18), a cap washing zone (20) and a cap drying zone (22).  The arrangement in Itsubo teaches to provide a washing zone in between two drying zones.  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Asakawa cap sterilizing device by having incorporated an additional drying chamber between the sterilization chamber (Asakawa: 11) and the washing chamber (Asakawa: 12), as suggested by Itsubo, in order to allow the sterilant to be removed firstly by air blowing against the lid to separate the sterilant from the lid surface (thus allowing additional sterilant to be recovered and reused, see Asakawa paragraph [0008] concerning desire to recover sterilant), and secondly by spraying water on the lid in the washing chamber (Asakawa: 12) to remove the remaining sterilant (by which it would be diluted and discharged) prior to drying of the wet lid in the drying chamber (Asakawa: 13).  A skilled artisan would have recognized that such an incorporation of an additional drying chamber in the Asakawa cap sterilizer would achieve predictable and successful results, and its incorporation would require minimal adjustment to the structure and operation of the Asakawa cap sterilizer since it involves no more than the predictable use of prior art elements according to their established functions.
Concerning the exhaust pressure in the washing chamber is higher than the exhaust pressure in the infeed chamber, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, as a matter of engineering choice to prevent unnecessary backflow of the washing fluid from the washing chamber into the sterilization chamber (Asakawa: 11) by having had the exhaust pressure in the washing chamber higher than the exhaust pressure in the infeed chamber.  A skilled artisan would have recognized the benefit of such an arrangement in order to ensure an overall flow of gases away from the sterilization chamber (Asakawa: 11) and infeed chamber (Asakawa: 10) by having made the exhaust pressure of the washing chamber (Asakawa: 12) greater than the exhaust pressure of the infeed chamber (Asakawa: 10).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached form (PTO-892) are cited to show methods and devices for cap and container sterilization, and methods and devices for content filling in combination with cap sterilization.  All are cited as being of interest and to show the state of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen F. Gerrity
Primary Examiner
Art Unit 3731



/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        17 August 2022